JUDGE CRENSHAW
delivered the opinion of the Court.
In this case I am of opinion, that the demurrer to the plea puis darrien continuance was properly overruled; that the instrument of writing which the plea avers to have been accepted by the plaintiffs in satisfaction of the action, must conclude them, and that it virtually dismisses their action. The plea was clearly good and sufficient.
It was also, regular to permit the defendants to amend their plea, which may he done at any time before trial. I think therefore, that the judgement below should be affirmed. In this opinion the Court are unanimous.
*187(JoulieR, for tbe plaintiffs in error, prayed a rehearing for the following reasons :
There are two questions as to the amended plea: 1. Could the plea properly be amended? 2. Was the amended plea properly pleaded ?
First. At common law, the power to amend pleadings was very limited. Judgements might be amended at the same term when rendered, because they were considered in fieri and not of such high solemnity, till the adjournment of the Court, when they became consummated. But Courts did not permit pleadings to be amended; the utmost nicety was required, and any omission, however small, was held fatal to the action or defence. We cannot look to adjudications on statutes in England or our sister States for an alteration of this law, unless their statutes of amendments are the same as ours.
This amendment was permitted after verdict, judgement and new trial, at the instance of defendants. We believe that under our statute, no amendment can properly be made after trial, except in the judgement. This is inferred from the statute itself. a This idea seems countenanced by the opinion delivered in this very cause. There appears to be no precedent decided on the English statute where an amendment was allowed after a new trial; the decisions seem opposed to this idea. b A new trial is said to be to try again an issue once tried before a jury, and this will appear plain when we consider that anciently the English Courts did not grant new trials, but the parties’ remedy was by writ of attaint or suit in Chancery. On azurit of attaint the jury heard the same proof and tried the same issue the former jury did. c Courts in England afterwards, for good reasons, substituted the nezu trial for the attaint; from which view it results, as well as from considering the definition of the words “new trialf that it is only to retry the issue once tried.
The statutes of amendment do not extend to pleas puis darrien continuance. Those pleas are always received with great caution, and much strictness is required in drawing them. In this they are similar to pleas in abatement, which according to all authorities, are not within the statutes of amendments. It may well be questioned if those statutes extend to any but pleadings in the ordinary course. The plea puis darrien continuance being extraordinary, is, I am inclined to belieye, not reached by *188general legislation on pleading, but only by special provision, unless the intention be very clearly expressed.
There can be but one pleapluis darrien continuance'. a to permit the amendment, is to permit two pleas to be pleaded ; for every amended plea is a new plea and a new issue.is made on it. b
Second. A plea puis darrien continuance must be plea~ dcd before a continuance intervenes after the matter of it arises.c It is true, there is a decision in Coleman and Caines’ cases, which supports the position that Courts may permit such a plea to be filed at any time before trial. But the opinion in that case is so short, that we cannot learn if it is founded on common law rules, or a statute ; but it is probably founded on a statute, as it is in direct opposition to the English adjudications.
The amended plea was filed after the intervention of a continuance, and as every amended plea is to be considered as a new plea, and as this is only to be considered as pleaded from the time when verified, (for till then it was a nullity,) we must conclude the Court erred in not rejecting it. No fiction can make it relate back to the time when the first one was pleaded, for fictions cannot be made to operate against fact; they can only be applied to further the design for which they were instituted. d
It is true, the statute seems in the last clause to give very general powers to the Court, but the latter words are to be controlled by the previous special words ; and if so it is clear. Matters of substance are not amendable unless there be on the record something to amend by.
Motion for rehearing denied.

 Laws Ala.451,


5 wm. Bit. Rep, jwojR'um.Ejeut,


Burrows r,


 ■■> Bacon Ab. 478.


 4 Crunch, 228. See Arg. of Martin and Ref.


t Haywood, 104. 2Wiis.l37.l Str. 493. Salk. 178. Ld.RayM.O03. 5 Bac. 477.


 3 Burr. 1243. Pennington,229, 2 Day,252,2Wilson, 137.